Matter of Joscelyn (2020 NY Slip Op 06437)





Matter of Joscelyn


2020 NY Slip Op 06437


Decided on November 12, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 12, 2020

PM-146-20

[*1]In the Matter of Kent Buckley Joscelyn, an Attorney. (Attorney Registration No. 1346451.)

Calendar Date: November 9, 2020

Before: Garry, P.J., Lynch, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.


Law Office of Amy W. Cohen, Albany (Amy W. Cohen of Counsel), for Kent Buckley Joscelyn.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Kent Buckley Joscelyn was admitted to practice by this Court in 1961 and lists a business address in Ann Arbor, Michigan with the Office of Court Administration. Joscelyn has applied to this Court, by affidavit sworn to April 27, 2020, for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application on the basis that Joscelyn omitted certain material responses in his submission and, therefore, his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E). In reply to AGC's opposition, Joscelyn has submitted a supplemental affidavit, sworn to October 27, 2020.
Upon reviewing all of the documentation submitted by Joscelyn, we find that he has substantially complied with the requirements of the form affidavit and has provided this Court with the assurances necessary to find him eligible for nondisciplinary resignation. Accordingly, we grant the application and accept respondent's resignation.
Garry, P.J., Lynch, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that Kent Buckley Joscelyn's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Kent Buckley Joscelyn's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Kent Buckley Joscelyn is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Joscelyn is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Kent Buckley Joscelyn shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.